


Exhibit 10.5

 

Notice of Grant of Stock Options

GENZYME CORPORATION

and Option Agreement

ID: 06-1047163

 

500 Kendall Street

 

Cambridge, MA 02142

 

 

[First Name][Family Name]

Option Number:

[00000000]

[Address Line 1]

Plan:

[####]

[City], [State] [Postal Code]

ID:

[SSN or Emp. ID]]

 

Effective [Date], you have been granted a Non-Statutory Stock Option to buy
[#,####] shares of GENZYME CORPORATION (the Company) stock at $[Value] per
share.

 

The total option price of the shares granted is $[Value].

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

 

 

 

 

[#,###]

 

On Vest Date

 

[Date]

 

[Date]

 

[#,###]

 

On Vest Date

 

[Date]

 

[Date]

 

[#,###]

 

On Vest Date

 

[Date]

 

[Date]

 

[#,###]

 

On Vest Date

 

[Date]

 

[Date]

 

[#,###]

 

On Vest Date

 

[Date]

 

[Date]

 

 

MAINTAIN THIS COPY FOR YOUR RECORDS.

 

These options are granted under and governed by the terms and conditions of the
Company’s Stock Option plan as amended and the Option Agreement, all of which
are attached and made a part of this document.

 

--------------------------------------------------------------------------------

 

GENZYME CORPORATION 2001 EQUITY INCENTIVE PLAN

OFFICER (TIER I)

NONSTATUTORY STOCK OPTION AGREEMENT

 

1.  Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan, as amended or may be amended, and this Nonstatutory Stock Option
Agreement (“Agreement”), and may be amended as provided in the Plan. Capitalized
terms used and not otherwise defined in this Agreement have the meanings given
to them in the Plan. This Agreement does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding. Copies of the Plan may be obtained upon written
request without charge from the Shareholder Relations Department of the Company.

 

2.  Option Price. The price to be paid for each share of Common Stock issued
upon exercise of the whole or any part of this Option (the “Option Price”) is
the option price set forth in the Notice of Grant of Stock Options associated
with this Agreement (“Notice”).

 

3.  Exercisability Schedule. This Stock Option will vest in accordance with the
exercisability schedule set forth in the Notice, provided that Participant is
continuously employed with the Company or an Affiliate through each applicable
date set forth in such schedule, except as otherwise specified herein.  This
Option may be exercised for the purchase of only whole shares at any time and
from time to time up to the number of shares vested per such schedule set forth.
This Option may not be exercised as to any shares after the date of expiration
set forth in the Notice.

 

4.  Method of Exercise. To exercise this Option, the Participant shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which the Option is being exercised accompanied by payment of the
Option Price for such shares in cash, by certified check or in such other form,
including shares of Common Stock of the Company valued at their Fair Market
Value on the date of delivery, as the Committee may approve. Promptly following
such notice, the Company will deliver to the Participant a certificate
representing the number of shares with respect to which the Option is being
exercised.

 

5.  Recapitalization, Mergers, Etc. In the event of a consolidation or merger of
the Company with another entity, the sale or exchange of all or substantially
all of the assets of the Company or a reorganization or liquidation of the
Company, the Committee may upon written notice to the Participant provide that
this Option shall terminate on a date not less than 20 days after the date of
such notice unless theretofore exercised. In connection with such notice, the
Committee may in its discretion accelerate or waive any deferred exercise
period. Notwithstanding the foregoing, in the event of a change in control of
the Company (as defined in the Participant’s employment agreement), this Option
shall become exercisable as to all shares without regard to any deferred
exercisability schedule or deferred exercise period.

 

6.  Transferability. This Option may be transferred without consideration (or
for such consideration as the Committee may from time to time deem appropriate)
by the holder thereof to any Family Member; provided, however, that no
subsequent transfer of such option shall be permitted except for transfers:
(i) to a Family Member; (ii) back to the Participant; or (iii) pursuant to the
applicable laws of descent and distribution.  For this purpose, “Family Member”
shall mean (i) any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including any adoptive relationships, and any other person sharing the
Participant’s household (other than as a tenant or employee); (ii) any trust in
which any of the persons described in clause (i) holds a greater than 50%
beneficial interest; (iii) any foundation in which any of the persons described
in clause (i) or the Participant controls the management of assets; or (iv) any
other entity in which any of the persons described in clause (i) or the
Participant holds more than 50% of the voting interests.

 

--------------------------------------------------------------------------------


 

7.  Exercise of Option After Termination of Employment. If the Participant’s
employment with (a) the Company, (b) an Affiliate, or (c) a corporation (or
parent or subsidiary corporation of such corporation) issuing or assuming a
stock option in a transaction to which section 424(a) of the Code applies, is
terminated for any reason other than by the Company without cause; by the
Company as a result of disability (as defined in the Participant’s employment
agreement); due to death or after having achieved retirement status (defined as
a minimum of age 60 plus a minimum of five years of service provided termination
is not for cause), the Participant may exercise the rights that were available
to the Participant at the time of such termination only within three months from
the date of termination. If Participant’s employment is terminated by the
Company without cause, this Option shall become exercisable as to all shares
without regard to any deferred exercise period, and such rights may be exercised
within three months from the date of termination. If Participant’s employment is
terminated as a result of disability, this Option shall become exercisable as to
all shares without regard to any deferred exercise period, and such rights may
be exercised within twelve months from the date of termination.  Upon the death
of the Participant, this Stock Option shall become exercisable as to all shares
without regard to any deferred exercise period, and his or her Designated
Beneficiary shall have the right, at any time within twelve months after the
date of death, to exercise such rights.  Notwithstanding the foregoing three
sentences, if the Participant has achieved retirement status as of the date of
termination for any reason (including death and disability) except for cause,
this Stock Option shall become exercisable as to all shares without regard to
any deferred exercise period, and such rights may be exercised within three
years from the date of termination.  Termination by the Company of the
Participant’s employment for “cause” shall mean termination upon (A) the willful
and continued failure by him or her to substantially perform his or her duties
with the Company (other than any such failure resulting from his or her
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Participant by the Company, which
demand specifically identifies the manner in which the Company believes that he
or she has not substantially performed his or her duties, or (B) the willful
engaging by the Participant in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise.  No act, or failure to act,
on the Participant’s part shall be deemed “willful” unless done, or omitted to
be done, by him or her not in good faith and without reasonable belief that his
or her action or omission was in the best interest of the Company.  In the case
of any Participant who is a corporate officer of the Company, determination for
purposes of this section of whether termination of such Participant’s employment
is for “cause” shall be made by the Committee.  In the case of any Participant
who is not a corporate officer of the Company, determination for purposes of
this section of whether termination of such Participant’s employment is for
“cause” shall be made by the Senior Vice President, Chief Human Resources
Officer, in his sole discretion, whose decision shall be final.

 

8.  Compliance with Securities Laws. It shall be a condition to the
Participant’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Participant shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Participant, or both.
The certificates representing the shares purchased under this Option may contain
such legends as counsel for the Company shall consider necessary to comply with
any applicable law.

 

9.  Payment of Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of any taxes required by law
to be withheld with respect to the exercise of this Option. The Committee may,
in its discretion,

 

--------------------------------------------------------------------------------


 

require any other federal or state taxes imposed on the sale of the shares to be
paid by the Participant.  In the Committee’s discretion, such tax obligations
may be paid in whole or in part in shares of Common Stock, including shares
retained from the exercise of this Option, valued at their Fair Market Value on
the date of delivery.  The Company and its Affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Participant.

 

10.   Rights Limited.  The Committee, in its sole discretion, shall determine
from the group of eligible persons whether an individual shall be a Participant
under the Plan.  Any Option grant made under the Plan shall be made in the sole
discretion of the Committee, or its delegate as appointed in accordance with the
Plan, and no prior Option grant shall entitle a person to any future Award.  In
no event shall the Plan, or any Option grant made under the Plan, form a part of
an employee’s or consultant’s contract of employment or service, if any. 
Neither the Plan, nor any Option grant made under the Plan, shall confer upon
any employee or consultant of the Company or its Affiliate any right with
respect to the continuance of his or her employment by, or other service with,
the Company or its Affiliate, nor shall they limit the rights of the Company or
its Affiliate to terminate the employee or consultant or otherwise change the
terms of service.  No Participant or Designated Beneficiary shall have any
rights as a shareholder with respect to any shares of Common Stock to be issued
under the Plan or any Option until he or she becomes the holder thereof.  The
loss of existing or potential profit in an Option grant shall not constitute an
element of damages in the event of termination of employment or service for any
reason, even if the termination is in violation of an obligation of the Company
or its Affiliate to the Participant.

 

11.  Acceptance.  Failure of the Participant to accept the terms and conditions
of this Option in accordance with the requirements of the Committee or its
delegate, as applicable, can result in adverse consequences to the Participant,
including cancellation of the Option.

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Participant Signature

 

 

 

 

 

 

Participant Name (Print)

Date

 

 

 

 

 

Revised 5/21/08

 

 

 

--------------------------------------------------------------------------------

 

GENZYME CORPORATION 2001 EQUITY INCENTIVE PLAN

OFFICER (TIER II)

NONSTATUTORY STOCK OPTION AGREEMENT

 

1.  Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan, as amended or may be amended, and this Nonstatutory Stock Option
Agreement (“Agreement”), and may be amended as provided in the Plan. Capitalized
terms used and not otherwise defined in this Agreement have the meanings given
to them in the Plan. This Agreement does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding. Copies of the Plan may be obtained upon written
request without charge from the Shareholder Relations Department of the Company.

 

2.  Option Price. The price to be paid for each share of Common Stock issued
upon exercise of the whole or any part of this Option (the “Option Price”) is
the option price set forth in the Notice of Grant of Stock Options associated
with this Agreement (“Notice”).

 

3.  Exercisability Schedule. This Stock Option will vest in accordance with the
exercisability schedule set forth in the Notice, provided that Participant is
continuously employed with the Company or an Affiliate through each applicable
date set forth in such schedule, except as otherwise specified herein.  This
Option may be exercised for the purchase of only whole shares at any time and
from time to time up to the number of shares vested per such schedule. 
Notwithstanding anything in this Agreement, this Option may not be exercised as
to any shares after the date of expiration set forth in the Notice.

 

4.  Method of Exercise. To exercise this Option, the Participant shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which the Option is being exercised accompanied by payment of the
Option Price for such shares in cash, by certified check or in such other form,
including shares of Common Stock of the Company valued at their Fair Market
Value on the date of delivery, as the Committee may approve. Promptly following
such notice, the Company will deliver to the Participant a certificate
representing the number of shares with respect to which the Option is being
exercised.

 

5.  Recapitalization, Mergers, Etc. In the event of a consolidation or merger of
the Company with another entity, the sale or exchange of all or substantially
all of the assets of the Company or a reorganization or liquidation of the
Company, the Committee may upon written notice to the Participant provide that
this Option shall terminate on a date not less than 20 days after the date of
such notice unless theretofore exercised. In connection with such notice, the
Committee may in its discretion accelerate or waive any deferred exercise
period. Notwithstanding the foregoing, in the event of a change in control of
the Company (as defined in a vote of the Compensation Committee adopted May 29,
2002), this Option shall become exercisable as to all shares without regard to
any deferred exercisability schedule or deferred exercise period.

 

6.  Transferability. This Option may be transferred without consideration (or
for such consideration as the Committee may from time to time deem appropriate)
by the holder thereof to any Family Member; provided, however, that no
subsequent transfer of such option shall be permitted except for transfers:
(i) to a Family Member; (ii) back to the Participant; or (iii) pursuant to the
applicable laws of descent and distribution.  For this purpose, “Family Member”
shall mean (i) any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including any adoptive relationships, and any other person sharing the
Participant’s household (other than as a tenant or employee); (ii) any trust in
which any of the persons described in clause (i) holds a greater than 50%
beneficial interest; (iii) any foundation in which any of the persons described
in clause (i) or the Participant controls the management of assets; or (iv) any
other entity in which any of the persons described in clause (i) or the
Participant holds more than 50% of the voting interests.

 

--------------------------------------------------------------------------------


 

7.  Exercise of Option After Termination of Employment. If the Participant’s
employment with (a) the Company, (b) an Affiliate, or (c) a corporation (or
parent or subsidiary corporation of such corporation) issuing or assuming a
stock option in a transaction to which section 424(a) of the Code applies, is
terminated for any reason other than by the Company as a result of disability
(within the meaning of section 22(e)(3) of the Code); due to death; or after
having achieved retirement status (defined as a minimum of age 60 plus a minimum
of five years of service provided termination is not for cause), the Participant
may exercise the rights that were available to the Participant at the time of
such termination only within three months from the date of termination. If
Participant’s employment is terminated as a result of disability, this Stock
Option shall become exercisable as to all shares without regard to any deferred
exercise period, and such rights may be exercised within twelve months from the
date of termination.  Upon the death of the Participant, this Stock Option shall
become exercisable as to all shares without regard to any deferred exercise
period, and his or her Designated Beneficiary shall have the right, at any time
within twelve months after the date of death, to exercise such rights. 
Notwithstanding the foregoing two sentences, if the Participant has achieved
retirement status as of the date of termination for any reason (including death
and disability) except for cause, this Stock Option shall become exercisable as
to all shares without regard to any deferred exercise period, and such rights
may be exercised within three years from the date of termination.  If the
Participant’s employment is terminated for cause, the Participant may exercise
the rights which were available to the Participant at the time of such
termination only within three months from the date of termination.  Termination
by the Company of the Participant’s employment for “cause” shall mean
termination upon (A) the willful and continued failure by him or her to
substantially perform his or her duties with the Company (other than any such
failure resulting from his or her incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the
Participant by the Company, which demand specifically identifies the manner in
which the Company believes that he or she has not substantially performed his or
her duties, or (B) the willful engaging by the Participant in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise. 
No act, or failure to act, on the Participant’s part shall be deemed “willful”
unless done, or omitted to be done, by him or her not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.  In the case of any Participant who is a corporate officer of the
Company, determination for purposes of this section of whether termination of
such Participant’s employment is for “cause” shall be made by the Committee.  In
the case of any Participant who is not a corporate officer of the Company,
determination for purposes of this section of whether termination of such
Participant’s employment is for “cause” shall be made by the Senior Vice
President, Chief Human Resources Officer, in his sole discretion, whose decision
shall be final.

 

8.  Compliance with Securities Laws. It shall be a condition to the
Participant’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Participant shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Participant, or both.
The certificates representing the shares purchased under this Option may contain
such legends as counsel for the Company shall consider necessary to comply with
any applicable law.

 

9.  Payment of Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of any taxes required by law
to be withheld with respect to the exercise of this Option. The Committee may,
in its discretion, require any other federal or state taxes imposed on

 

--------------------------------------------------------------------------------


 

the sale of the shares to be paid by the Participant.  In the Committee’s
discretion, such tax obligations may be paid in whole or in part in shares of
Common Stock, including shares retained from the exercise of this Option, valued
at their Fair Market Value on the date of delivery.  The Company and its
Affiliates may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to the Participant.

 

10.   Rights Limited.  The Committee, in its sole discretion, shall determine
from the group of eligible persons whether an individual shall be a Participant
under the Plan.  Any Option grant made under the Plan shall be made in the sole
discretion of the Committee, or its delegate as appointed in accordance with the
Plan, and no prior Option grant shall entitle a person to any future Award.  In
no event shall the Plan, or any Option grant made under the Plan, form a part of
an employee’s or consultant’s contract of employment or service, if any. 
Neither the Plan, nor any Option grant made under the Plan, shall confer upon
any employee or consultant of the Company or its Affiliate any right with
respect to the continuance of his or her employment by, or other service with,
the Company or its Affiliate, nor shall they limit the rights of the Company or
its Affiliate to terminate the employee or consultant or otherwise change the
terms of service.  No Participant or Designated Beneficiary shall have any
rights as a shareholder with respect to any shares of Common Stock to be issued
under the Plan or any Option until he or she becomes the holder thereof.  The
loss of existing or potential profit in an Option grant shall not constitute an
element of damages in the event of termination of employment or service for any
reason, even if the termination is in violation of an obligation of the Company
or its Affiliate to the Participant.

 

11.  Acceptance.  Failure of the Participant to accept the terms and conditions
of this Option in accordance with the requirements of the Committee or its
delegate, as applicable, can result in adverse consequences to the Participant,
including cancellation of the Option.

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Participant Signature

 

 

 

 

 

 

Participant Name (Print)

Date

 

 

 

 

 

 

 

Revised 5/21/08

 

 

 

--------------------------------------------------------------------------------
